EXHIBIT 10.39

PURCHASE AND SALE AGREEMENT

between

SBE Partners LP

as Seller

and

Catena Oil & Gas LLC

as Buyer

Dated as of

May 29, 2009



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT dated as of May 29, 2009, is made by and
between SBE Partners LP, a Texas limited partnership (“Seller”), and Catena
Oil & Gas LLC, a Texas limited liability company (“Buyer”).

W I T N E S S E T H:

WHEREAS, Seller shall contemporaneously sell and convey to Buyer an undivided
36.2% of Seller’s right, title and interest in all assets owned by Seller, and
Buyer shall contemporaneously purchase and accept title to such assets;

WHEREAS, Seller and Buyer desire to set forth herein the purchase price for such
assets and certain representations, warranties and covenants that shall survive
the execution and delivery of the Conveyance (defined below);

NOW, THEREFORE, Seller and Buyer agree as follows:

1. Property Sold and Purchased

Section 1.1 Property Sold and Purchased. The assets that shall be
contemporaneously sold and conveyed by Seller and purchased by Buyer shall be an
undivided 36.2% of Seller’s right, title and interest in and to:

(a) The oil and gas leases described on Exhibit A hereto; and

(b) Without limitation of the foregoing, all other right, title and interest (of
whatever kind or character, whether legal or equitable, and whether vested or
contingent) of Seller in and to the oil, gas and other minerals in and under or
that may be produced from the lands described on Exhibit A hereto (including,
without limitation, interests in oil, gas and/or mineral leases, overriding
royalties, production payments, net profits interests, fee mineral interests,
fee royalty interests and other interests insofar as they cover such lands),
even though Seller’s interest therein may be incorrectly described in, or
omitted from, such Exhibit A; and

(c) All presently existing and valid oil, gas and/or mineral unitization,
pooling, and/or communitization agreements, declarations and/or orders
(including, without limitation, all units formed under orders, rules,
regulations, or other official acts of any federal, state, or other authority
having jurisdiction, and voluntary unitization agreements, designations and/or
declarations), any other orders, permits or credits of any governmental entity,
and any and all severance tax refunds to the extent that they relate to any of
the properties described in subsections (a) and (b) above; and

(d) All presently existing and valid production sales contracts, operating
agreements, and other agreements and contracts to the extent that they relate to
any of the properties described in subsections (a), (b) and (c) above; and

(e) All materials, supplies, machinery, equipment, improvements and other
personal property and fixtures (including, but not by way of limitation, all
wells, wellhead equipment, pumping units, flowlines, tanks, buildings, injection
facilities, saltwater disposal facilities, compression facilities, gathering
systems, and other equipment) located on the properties described in subsections
(a), (b) and (c) above and used in connection with the exploration, development,
operation or maintenance thereof.

 

1



--------------------------------------------------------------------------------

The properties, rights and interests (as to the undivided 36.2% conveyed hereby)
specified in the foregoing subsections (a), (b), (c), (d) and (e) are herein
sometimes collectively called the “Properties”.

Section 1.2 Excluded Properties. The Properties do not include, and there is
hereby expressly excepted and excluded therefrom and reserved to Seller:

(a) all rights and choses in action, arising, occurring or existing in favor of
Seller prior to the Effective Date or arising out of the operation of or
production from the Properties prior to the Effective Date (including, but not
limited to, any and all contract rights, claims, receivables, revenues,
recoupment rights, recovery rights, accounting adjustments, mispayments,
erroneous payments or other claims of any nature in favor of Seller and relating
and accruing to any time period prior to the Effective Date).

(b) any accounts receivable relating to the Properties accruing before the
Effective Date;

(c) all corporate, financial, tax and legal (other than title) records of
Seller;

(d) all contracts of insurance or indemnity, to the extent that the proceeds
relate to the losses of Seller based on its interests in and to the Properties;

(e) any refund of costs, taxes or expenses borne by Seller attributable to the
period prior to the Effective Date, except for severance tax refunds conveyed to
Buyer above;

(f) all deposits, cash, checks, funds and accounts receivable attributable to
Seller’s interests in the Properties with respect to any period of time prior to
the Effective Date;

(g) all computer or communications software or intellectual property (including
tapes, data and program documentation and all tangible manifestations and
technical information relating thereto) owned, licensed or used by Seller, and
not otherwise in possession of the Buyer; and

These excluded properties are collectively referred to as the “Excluded
Properties.” It is understood that certain of the Excluded Properties may not be
embraced by the term “Properties.” The fact that certain assets have been
expressly excluded is not intended to suggest that had they not been excluded
they would have constituted Properties and shall be not used to interpret the
meaning of any word or phrase used in describing the Properties.

2. Purchase Price

Section 2.1 Purchase Price. Buyer shall pay Seller cash in the amount of
Forty-Nine Million Three Hundred Forty Thousand Three Hundred Eighty-Six Dollars
and no/100 ($49,340,386.00) for the Properties (“Purchase Price”), to be
adjusted after Closing in accordance with the terms hereof.

 

2



--------------------------------------------------------------------------------

Section 2.2 Purchase Price Allocation. Seller and Buyer agree that they shall
allocate the Purchase Price, as adjusted herein, among the Properties for tax
purposes in a manner consistent with Section 1060 of the Internal Revenue Code
and the Treasury Regulations promulgated thereunder, based upon the fair market
values of the Properties. The Purchase Price allocation shall be agreed upon
before the earliest due date of the tax returns of Seller and Buyer for the year
in which the parties entered into this Agreement. Seller and Buyer agree to file
all information reports and tax returns (including IRS Form 8594 and any amended
tax returns or claims for refund) in a manner consistent with the Purchase Price
allocation agreed upon under this Section 2.2.

3. Representations and Warranties of Seller

Seller represents to Buyer that:

Section 3.1 Organization and Existence. Seller is a duly organized, validly
existing, and in good standing under the laws of the state of its formation.
Seller is duly qualified to transact business in the State of Texas.

Section 3.2 Power and Authority. Seller has all requisite authority to execute,
deliver, and perform this Agreement and the Conveyance.

Section 3.3 Valid and Binding Agreement. This Agreement and the Conveyance when
executed will constitute, a valid and legally binding obligation of Seller,
enforceable against it in accordance with their respective terms, except that
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors’ rights
generally and (b) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.

Section 3.4 Non-Contravention. Other than requirements (if any) that there be
obtained consents to assignment (“Consents”) or waivers of preferential rights
to purchase (“Preferential Rights”) from third parties and Governmental
Consents, neither the execution, delivery, and performance by Seller of this
Agreement and the Conveyance (a) violate any governing instruments of Seller,
(b) violate any provision of, or constitute (with or without the giving of
notice or the passage of time or both) a default under, or give rise (with or
without the giving of notice or the passage of time or both) to any right of
termination, cancellation, or acceleration under, any bond, debenture, note,
mortgage or indenture, or any material lease, contract, agreement, or other
instrument or obligation to which Seller is a party or by which Seller or any of
its properties may be bound, (c) result in the creation or imposition of any
lien or other encumbrance upon the Properties or (d) violate any applicable law,
rule or regulation binding currently imposed by a governmental entity upon
Seller or the Properties. For purposes of this Agreement, “Governmental
Consents” shall mean approvals required to be obtained from governmental
entities who are lessors under leases forming a part of the Properties (or who
administer such leases on behalf of such lessors) which are customarily obtained
post-closing and which Seller has no reason to believe cannot be obtained.

Section 3.5 Approvals. Other than requirements (if any) that there be obtained
Consents or waivers of Preferential Rights from third parties and Governmental
Consents, no consent, approval, order, or authorization of, or declaration,
filing, or registration with, any court or governmental agency or of any third
party is required to be obtained or made by Seller in connection with the
execution, delivery, or performance by Seller of this Agreement or the
Conveyance.

 

3



--------------------------------------------------------------------------------

Section 3.6 Pending Litigation. To Seller’s knowledge, there are no pending
threatened suits, actions, notices of violations, or other proceedings or claims
(collectively, “Claims”) in which Seller is or may be a party which relate to
the Properties, or affect the execution and delivery of this Agreement or the
Conveyance.

Section 3.7 Disclaimer of Warranties. THE EXPRESS REPRESENTATIONS AND WARRANTIES
OF SELLER CONTAINED IN SECTIONS 3.1 THROUGH 3.6 ABOVE ARE EXCLUSIVE AND ARE IN
LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, AND SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS
AND WARRANTIES. THE CONVEYANCE DELIVERED AT CLOSING WILL BE A CONVEYANCE WITHOUT
WARRANTY OF TITLE. WITHOUT LIMITATION OF THE FOREGOING, THE PROPERTIES SHALL BE
CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY OR REPRESENTATION WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE RELATING TO THE CONDITION, QUANTITY, QUALITY,
FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES OF
MATERIALS OR MERCHANTABILITY OF ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE,
AND, EXCEPT AS PROVIDED OTHERWISE IN THE FIRST SENTENCE OF THIS PARAGRAPH,
WITHOUT ANY OTHER EXPRESS, IMPLIED, STATUTORY OR OTHER WARRANTY OR
REPRESENTATION WHATSOEVER. BUYER SHALL HAVE INSPECTED, AND DEEMED TO HAVE
WAIVED, ITS RIGHT TO INSPECT, THE PROPERTIES FOR ALL PURPOSES AND SATISFIED
ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND
SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO THE
PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS
AND OTHER MAN MADE FIBERS, OR NATURALLY OCCURRING RADIOACTIVE MATERIALS
(“NORM”). BUYER IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTIES, AND
BUYER SHALL ACCEPT ALL OF THE SAME IN THEIR “AS IS”, “WHERE IS” CONDITION. ALSO
WITHOUT LIMITATION OF THE FOREGOING, SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF
ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW,
HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH
THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, RELATIVE TO PRICING ASSUMPTIONS,
OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE
PROPERTIES OR THE ABILITY OR POTENTIAL OF THE PROPERTIES TO PRODUCE HYDROCARBONS
OR THE ENVIRONMENTAL CONDITION OF THE PROPERTIES OR ANY OTHER MATTERS CONTAINED
IN ANY MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY SELLER OR BY SELLER’S
AGENTS OR REPRESENTATIVES. ANY AND ALL SUCH DATA,

 

4



--------------------------------------------------------------------------------

RECORDS, REPORTS, PROJECTIONS, INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED BY SELLER OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE
PROVIDED TO BUYER AS A CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY
LIABILITY OF OR AGAINST SELLER AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE
AT BUYER’S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW.

4. Representations and Warranties of Buyer

Buyer represents to Seller that:

Section 4.1 Organization and Existence. Buyer is a duly organized, legally
existing and in good standing under the laws of its state of formation, and is
qualified to do business in the State of Texas.

Section 4.2 Power and Authority. Buyer has all requisite authority to execute,
deliver, and perform this Agreement and each other document executed by Buyer in
connection with the transactions contemplated hereby. The execution, delivery,
and performance by Buyer of this Agreement and each other document executed by
Buyer in connection with the transactions contemplated hereby have been duly
authorized by all necessary action of Buyer.

Section 4.3 Valid and Binding Agreement. This Agreement has been duly executed
and delivered by Buyer and constitutes a valid and legally binding obligation of
Buyer, enforceable against it in accordance with their respective terms, except
that such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors’
rights generally and (b) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.

Section 4.4 Non-Contravention. The execution, delivery, and performance by Buyer
of this Agreement and the acquisition of the Properties will not (a) violate any
provision of any governing instruments of Buyer, or (b) violate any applicable
law, rule or regulation binding upon Buyer.

Section 4.5 Approvals. No consent, approval, order, or authorization of, or
declaration, filing, or registration with, any court or governmental agency or
of any third party is required to be obtained or made by Buyer in connection
with the execution, delivery, or performance by Buyer of this Agreement.

Section 4.6 Pending Litigation. There are no pending suits or threatened claims,
in which Buyer is a party which affect the execution and delivery of this
Agreement.

5. Closing of Transaction. Contemporaneous with the execution and delivery of
this Agreement (the “Closing”):

Section 5.1 Conveyance of Properties. Seller shall execute, acknowledge and
deliver the conveyance attached hereto as Exhibit I (“Conveyance”) to Buyer,
effective as to runs of oil and deliveries of gas as of 12:01 o’clock a.m.,
Central Daylight Time on May 1, 2009 (the “Effective Date”).

 

5



--------------------------------------------------------------------------------

Section 5.2 Payment of Purchase Price. Buyer shall deliver the Purchase Price to
the Seller, by wire transfer to the following account:

Deutsche Bank Trust Company Americas

New York, NY

ABA No. 021-001-033

Account Name: EFS O&G, LLC

Account No. 50-279-484

TC - AX47

Ref: SBE Energy Partners - EFS21760

Attn: R. Dakin

6. Certain Accounting Adjustments

Section 6.1 Adjustments. Appropriate adjustments shall be made between Buyer and
Seller so that (a) all expenses (including all drilling costs, all capital
expenditures, and all overhead charges under applicable operating agreements,
and all other overhead charges actually charged by third parties) which are
incurred in the operation of the Properties after the Effective Date will be
borne by Buyer, and all proceeds (net of applicable production, severance, and
similar taxes) from the sale of oil, gas and/or other minerals produced from the
Oil and Gas Properties after the Effective Date will be received by Buyer, and
(b) all expenses which are incurred in the operation of the Properties before
the Effective Date will be borne by Seller, all proceeds from the termination or
modification of any hedges by the Seller prior to the date of this Agreement
shall be received solely by Seller regardless of the time period to which such
proceeds relate, and all proceeds (net of applicable production, severance, and
similar taxes) from the sale of oil, gas and/or other minerals produced from the
Properties before the Effective Date will be received by Seller. For purposes of
the adjustments described above, all capital expenditures related to the
Longstreet well in Montgomery County, Texas shall be deemed expenses incurred
after the Effective Date. Further Seller and Buyer agree that all real property
taxes, personal property taxes and similar ad valorem taxes that are levied with
respect to the Properties for assessment periods within which the Effective Date
occurs shall be apportioned between Seller and Buyer as of the Effective Date
based on the number of days in any such period falling before the Effective
Date, on the one hand, and on or after the Effective Date, on the other hand (it
being understood that Buyer is responsible for the portion of each such taxes
attributable to the period beginning on the Effective Date). Further, the
accounting settlement adjustment shall reflect the 36.2% undivided interests in
Seller’s interest in any severance tax refunds which was included in the
Properties conveyed to Buyer in Section 1.1 above.

Section 6.2 Post-Closing Accounting Settlements.

(a) On or before ninety (90) days after Closing, Buyer and Seller shall review
any information which may then be available pertaining to the adjustments
provided for in Section 6.1, and shall make any such adjustments by appropriate
payments from Seller to Buyer or from Buyer to Seller.

 

6



--------------------------------------------------------------------------------

(b) Should any additional items which would be the subject of adjustments
provided for in Section 6.1 above come to the attention of Buyer or Seller after
such adjustments under subsection (a) above are concluded, such adjustments
shall be made by appropriate payments from Buyer to Seller or from Seller to
Buyer.

Section 6.3 Sales Taxes. All sales, use and other similar taxes (if any) imposed
with respect to the transactions contemplated hereby and undertaken pursuant to
this Agreement shall be the responsibility of, and shall be paid by, Buyer.
Buyer agrees to be solely responsible in timely remitting such sales taxes and
transfer taxes to the appropriate governmental agency, and shall defend,
indemnify and hold Seller (and its partners and affiliates, and its and their
owners, directors, officers, employees, attorneys, contractors, agents,
successors and assigns) harmless from and against any and all such sales, use
and other similar taxes (including related penalty, interest or legal costs).
Seller and Buyer agree to cooperate with each other in good faith to minimize,
to the extent permissible under applicable law, the amount of any such sales and
transfer taxes and to show that the requirements for exemptions from such taxes
have been met.

7. Preferential Rights and Consents

Section 7.1 Consents. Prior to the date hereof, Seller used reasonable efforts
to identify and request waivers of all Preferential Rights and the required
Consents which would be applicable to the transactions contemplated hereby.
Exhibit II sets forth the Preferential Rights for which seller requested a
waiver and the Consents requested by Seller. Seller shall have no obligation
other than to request such waivers of Preferential Rights and the Consents
listed on Exhibit II (including, without limitation, Seller shall have no
obligation to assure that such Consents or waivers of Preferential Rights are
obtained). Buyer shall indemnify and hold Seller (and its partners and its and
their affiliates and the respective officers, directors, employees, attorneys,
contractors and agents of such parties) harmless from and against all claims,
actions, causes of action, liabilities, damages, losses, costs or expenses
(including, without limitation, court costs and attorney’s fees) whatsoever that
arise out of the failure to obtain Consents or waivers of Preferential Rights
with respect to any transfer by Seller to Buyer of any part of the Properties
and with respect to any subsequent transfers WHETHER OR NOT SUCH CLAIMS,
ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE
OUT OF NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT
NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS
NEGLIGENCE) OF ANY INDEMNIFIED PARTY.

Section 7.2 Indemnification and Assumption Obligations.

(a) Seller shall, subject to the limitations and procedures contained in this
Section 7.2, and in Sections 7.3 and 9.1, remain responsible for and indemnify
and hold Buyer harmless from and against any and all claims, obligations,
actions, liabilities, damages, expenses or losses (collectively, “Buyer’s
Losses”) resulting from any misrepresentation or breach of any warranty,
covenant or agreement of Seller contained in this Agreement.

(b) Buyer agrees subject to the limitations and procedures contained in this
Section 7.2, and in Sections 7.3 and 9.1, to indemnify and hold Seller harmless
from and against any and all claims, obligations, actions, liabilities, damages,
costs, expenses, or losses (collectively, “Seller’s Losses”) (i) resulting from
any misrepresentation or breach of any warranty,

 

7



--------------------------------------------------------------------------------

covenant or agreement of Buyer contained in this Agreement; or (ii) arising out
of, relating to or caused by, the ownership or operation of the Properties
regardless of whether such Seller’s Loss accrued or otherwise arose before, on,
or after the Closing, provided that Buyer shall not be obligated to indemnify or
hold Seller harmless for any of Buyer’s Losses; or (iii) arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by, or on behalf of, Buyer with any broker or finder in connection with
this Agreement or the transaction contemplated hereby.

(c) Buyer hereby agrees, subject to the adjustments provided for in Sections 6.1
and 6.2 to (i) assume, and to timely pay and perform, all duties, obligations
and liabilities relating to the ownership and/or operation of the Properties
regardless of whether the same accrued or otherwise arose before or after the
Closing (including, without limitation, those arising under the contracts and
agreements described in Section 1.1(d) above), other than Buyer’s Losses
described in Section 7.2(a). In connection with the assumptions set forth in the
preceding sentence, it is specifically understood and agreed that (i) such
duties, obligations and liabilities include all matters arising out of the
condition of the Properties on the date of Closing (including, without
limitation, within such matters all obligations to properly plug and abandon, or
replug and re-abandon, wells located on the Properties, to restore the surface
of the Properties and to comply with, or to bring the Properties into compliance
with, applicable environmental laws, rules, regulations and orders, including
conducting any remediation activities which may be required on or otherwise in
connection with activities on the Properties), regardless of whether such
condition or the events giving rise to such condition arose or occurred before
or after the Closing (“Environmental Matters”), and (ii) the assumptions by
Buyer provided for in the first sentence of this section shall expressly cover
and include such matters and (iii) such matters are not included in Buyer’s
Losses described in Section 7.2(a) and Buyer hereby agrees to indemnify and hold
Seller harmless from and against any Seller’s Losses relating to the
Environmental Matters. THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS SHALL
APPLY WHETHER OR NOT SUCH DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS,
ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE
OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT
NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS
NEGLIGENCE) OF ANY INDEMNIFIED PARTY, OR (ii) STRICT LIABILITY.

(d) Nothing in subsections (a), (b) and (c) above shall be construed as
overriding the adjustment procedure provided for in Sections 6.1 and 6.2.

Section 7.3 Notice of Claim. If indemnification pursuant to Section 7.2(a) or
7.2(b) is sought, the party seeking indemnification (the “Indemnitee”) shall
give written notice to the indemnifying party of an event giving rise to the
obligation to indemnify, describing in reasonable detail the factual basis for
such claim, and shall allow the indemnifying party to assume and conduct the
defense of the claim or action with counsel reasonably satisfactory to the
Indemnitee, and cooperate with the indemnifying party in the defense thereof;
provided, however, that the omission to give such notice to the indemnifying
party shall not relieve the indemnifying party from any liability which it may
have to the Indemnitee, except to the extent that the indemnifying party is
materially prejudiced by the failure to give such notice. The Indemnitee shall
have the right to employ separate counsel to

 

8



--------------------------------------------------------------------------------

represent the Indemnitee if the Indemnitee is advised by counsel that an actual
conflict of interest makes it advisable for the Indemnitee to be represented by
separate counsel and the reasonable expenses and fees of such separate counsel
shall be paid by the indemnifying party.

8. Notices

Section 8.1 Notices. All notices and other communications required under this
Agreement shall (unless otherwise specifically provided herein) be in writing
and be delivered personally, by recognized commercial courier or delivery
service (which provides a receipt), by facsimile (with receipt acknowledged), or
by registered or certified mail (postage prepaid), at the following addresses:

 

If to Seller:    SBE Partners LP    Attention: Chris Cottrell    110 Cypress
Station Drive, Suite 220    Houston, Texas 77090    Facsimile: 281.537.8324 If
to Buyer:    Catena Oil & Gas LLC    Attention: Chris Cottrell    110 Cypress
Station Drive, Suite 220    Houston, Texas 77090    Facsimile: 281.537.8324 With
a copy to:    Oil and Gas Section    Thompson & Knight L.L.P.    1722 Routh
Street, Suite 1500    Dallas, TX 75201    Fax No.: 214.969.1751   

Adrienne Randle Bond

Bond & Smyser, LLP

5505 Jackson

Houston, Texas 77004

Fax No.: 713-524-1196

and shall be considered delivered on the date of receipt. Either Buyer or Seller
may specify as its proper address any other post office address within the
continental limits of the United States by giving notice to the other party, in
the manner provided in this Article, at least ten (10) days prior to the
effective date of such change of address.

9. Miscellaneous Matters

Section 9.1 Survival of Provisions. All obligations, covenants, representations
and warranties of Seller set forth in Sections 3.1 through 3.6, and
Section 7.2(a) shall only survive the Closing for a period of one (1) year. The
obligations, covenants, representations and warranties of Buyer set forth in
Sections 4.1 through 4.6, and Section 7.2(b) shall only survive the Closing for
a period of

 

9



--------------------------------------------------------------------------------

one (1) year. The obligations and covenants of Buyer set forth in Section 7.2(c)
shall only survive the Closing for a period ending on the later date of: (i) one
(1) year after the Closing or (ii) the dissolution of the Seller. Any claim for
indemnification under Section 7.2 must be made not later than three (3) months
(“Indemnification Period”) after the expiration date of such indemnification as
set forth in this Section 9.1. Notwithstanding the foregoing, the indemnity
obligation of each party hereto shall continue after the expiration of the
Indemnification Period with respect to any indemnified matter for which the
party seeking indemnity shall have given the other party written notice as
provided herein prior to the expiration of the Indemnification Period.

Section 9.2 Binding Effect; Successors and Assigns. The Agreement shall be
binding on the parties hereto and their respective successors and permitted
assigns. Neither party shall have the right to assign its rights under this
Agreement, without the prior written consent of the other party first having
been obtained.

Section 9.3 Imbalances. Buyer shall succeed to the position of Seller with
respect to all gas imbalances. As a result of such succession Buyer shall (i) be
entitled to receive any and all benefits, including payments of proceeds of
production in excess of amounts which it would otherwise be entitled to produce
and receive by virtue of ownership of the Properties, which Seller would have
been entitled to receive by virtue of such positions and (ii) shall be obligated
to suffer any detriments which Seller would have been obligated to suffer by
virtue of such positions.

Section 9.4 Expenses. Each party shall bear and pay all expenses incurred by it
in connection with the transaction contemplated by this Agreement.

Section 9.5 Entire Agreement - Amendment. This Agreement, and the related
Consent and Amendment No. 1 to the Agreement of Limited Partnership (the
“Partnership Agreement”) of SBE Partners LP of even date herewith, contains the
entire understanding of the parties hereto with respect to subject matter hereof
and supersedes all prior agreements, understandings, negotiations, and
discussions among the parties with respect to such subject matter. Seller and
Buyer agree that the Properties conveyed to Buyer under this Agreement are not
subject to the terms of the Partnership Agreement. This Agreement may only be
amended or waived in writing.

Section 9.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas applicable to a contract
executed and performed in such State, without giving effect to conflicts of laws
principles requiring the application of the law of another State.

Section 9.7 Multiple Counterparts; Fax. This instrument may be executed in a
number of identical counterparts, each of which for all purposes is to be deemed
an original, and all of which constitute collectively, one instrument. It is not
necessary that each party hereto execute the same counterpart so long as
identical counterparts are executed by each such party hereto. This instrument
may be validly executed and delivered by facsimile or other electronic
transmission.

 

10



--------------------------------------------------------------------------------

Section 9.8 Confidentiality. Seller shall keep all information related to the
Properties in strict confidence. Seller shall not disclose such information to
any person except to their accountants, attorneys and other representatives and
the extent such disclosure is required by applicable law and shall not use such
information to its competitive advantage when in competition with Buyer.

Section 9.9 Exclusive Remedy. The sole and exclusive remedy of Buyer with
respect to the Properties shall be pursuant to the express provisions of this
Agreement. Without limitation of the foregoing, the sole and exclusive remedy of
Buyer for any and all (a) claims relating to any representations, warranties,
covenants and agreements contained in this Agreement, (b) other claims pursuant
to or in connection with this Agreement and (c) other claims relating to the
Properties and the purchase and sale thereof shall be any right to
indemnification from such claims that is expressly provided in this Agreement,
and if no such right of indemnification is expressly provided, then such claims
are hereby waived to the fullest extent permitted by law. Buyer hereby waives,
to the fullest extent permitted under applicable law, any right to contribution
against Seller (including, without limitation, any contribution claim arising
under any applicable environmental law) and any and all other rights, claims and
causes of action it may have against Seller arising under or based on any
federal, state or local statute, law, ordinance, rule or regulation or common
law or otherwise.

Section 9.10 Tag Along Rights. If Buyer or Seller receives an offer to purchase
all or a portion of its interest in the Properties (which for purposes of this
Section 9.10 the term Properties shall not be limited by the undivided 36.2%
interest to be conveyed to Buyer but shall simply include the general
description of the Properties set forth in Sections 1.1 (a) through (e)), the
party receiving such offer (“Selling Party”) agrees to provide written notice of
such offer to the other party hereto within ten (10) days of the receipt of said
offer (“Selling Party Notice”). Further, the Selling Party may not consummate
any such sale unless the proposed purchaser is ready, willing and able to
consummate the sale with the other party hereto in order to purchase an
equivalent pro rata portion of such other party’s interest in the same
Properties on the same terms and conditions as those offered to and agreed to by
the Selling Party (except to the extent proportionately adjusted to take into
account the relative interest of the parties in such properties). If the other
party does not accept the terms offered and agreed to by the Selling Party, then
the Selling Party is free to consummate the agreed upon transaction within 90
days of the Selling Party Notice. In the event either Buyer or Seller sells all
of its remaining interests in the Properties, the rights granted in this section
shall terminate and no longer be in force and effect.

Section 9.11 Public Announcements. Except as may be required by any applicable
law, neither party shall issue (or assist with the issue of) any press release
or otherwise make any statement to the public generally with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other parties (which consent shall not be unreasonably withheld and which
consent, if given verbally, shall be confirmed in writing within one
(1) business day thereafter). Buyer and Seller expressly agree that Buyer may
make a press release or statement and file any required disclosures under
federal securities laws as required by applicable law within the times mandated
by those laws. Buyer shall provide Seller with a draft copy of such press
release or statement at least two (2) business days before any release or filing
where at all practicable, and shall also promptly provide updated drafts of any
revisions to said release or statements as the same are internally made by
Buyer.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto on the date
indicated below their respective signatures, but effective as of the date set
forth above.

 

SELLER: SBE PARTNERS LP, a Texas limited partnership By Catena Oil & Gas LLC,
its general partner By:   /s/ Christopher E. Cottrell   Christopher E. Cottrell
  Vice President Land & Marketing Dated:   May 29, 2009 BUYER: CATENA OIL & GAS
LLC, a Texas limited liability company By:   /s/ Christopher E. Cottrell  
Christopher E. Cottrell   Vice President Land & Marketing Dated:   May 29, 2009



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

Exhibit A    Leases and Lands Exhibit I    Conveyance Exhibit II    Preferential
Rights and Consents



--------------------------------------------------------------------------------

EXHIBIT I

CONVEYANCE

SBE Partners LP, a Texas limited partnership (herein called “Grantor”), for Ten
Dollars and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), does hereby GRANT, BARGAIN, SELL, CONVEY,
ASSIGN, TRANSFER, SET OVER, and DELIVER unto Catena Oil & Gas LLC, a Texas
limited liability company (herein called “Grantee”), whose address is 110
Cypress Station Drive, Suite 220, Houston, Texas 77090, an undivided 36.2% of
Grantor’s right, title and interest in and to:

(a) The oil and gas leases described on Exhibit A hereto; and

(b) Without limitation of the foregoing, all other right, title and interest (of
whatever kind or character, whether legal or equitable, and whether vested or
contingent) of Grantor in and to the oil, gas and other minerals in and under or
that may be produced from the lands described on Exhibit A hereto (including,
without limitation, interests in oil, gas and/or mineral leases, overriding
royalties, production payments, net profits interests, fee mineral interests,
fee royalty interests and other interests insofar as they cover such lands),
even though Grantor’s interest therein may be incorrectly described in, or
omitted from, such Exhibit A; and

(c) All presently existing and valid oil, gas and/or mineral unitization,
pooling, and/or communitization agreements, declarations and/or orders
(including, without limitation, all units formed under orders, rules,
regulations, or other official acts of any federal, state, or other authority
having jurisdiction, and voluntary unitization agreements, designations and/or
declarations), any other orders, permits or credits of any governmental entity,
and any and all severance tax refunds to the extent that they relate to any of
the properties described in subsection (a) and (b) above; and

(d) All presently existing and valid production sales contracts, operating
agreements, and other agreements and contracts to the extent that they relate to
any of the properties described in subsections (a), (b) and (c) above; and

(e) All materials, supplies, machinery, equipment, improvements and other
personal property and fixtures (including, but not by way of limitation, all
wells, wellhead equipment, pumping units, flowlines, tanks, buildings, injection
facilities, saltwater disposal facilities, compression facilities, gathering
systems, and other equipment) located on the properties described in subsections
(a), (b) and (c) above and used in connection with the exploration, development,
operation or maintenance thereof.

The properties, rights and interests (as to the undivided 36.2% conveyed hereby)
specified in the foregoing subsections (a), (b), (c), (d) and (e), are herein
sometimes collectively called the “Properties”.

The Properties do not include, and there is hereby expressly excepted and
excluded therefrom and reserved to Grantor:

(i) all rights and chooses in action, arising, occurring or existing in favor of
Grantor prior to the Effective Date or arising out of the operation of or
production from the Properties prior to the Effective Date (including, but not
limited to, any and all contract rights, claims, receivables, revenues,
recoupment rights, recovery rights, accounting adjustments, mispayments,
erroneous payments or other claims of any nature in favor of Grantor and
relating and accruing to any time period prior to the Effective Date);

 

1



--------------------------------------------------------------------------------

(ii) any accounts receivable relating to the Properties accruing before the
Effective Date;

(iii) all corporate, financial, tax and legal (other than title) records of
Grantor;

(iv) all contracts of insurance or indemnity, to the extent that the proceeds
relate to the losses of Grantor based on its interests in and to the Properties;

(v) any refund of costs, taxes or expenses borne by Grantor attributable to the
period prior to the Effective Date, except for severance tax refunds conveyed to
Grantee above;

(vi) all deposits, cash, checks, funds and accounts receivable attributable to
Grantor’s interests in the Properties with respect to any period of time prior
to the Effective Date;

(vii) all computer or communications software or intellectual property
(including tapes, data and program documentation and all tangible manifestations
and technical information relating thereto) owned, licensed or used by Grantor,
and not otherwise in possession of the Grantee; and

These excluded properties are collectively referred to as the “Excluded
Properties.” It is understood that certain of the Excluded Properties may not be
embraced by the term “Properties.” The fact that certain assets have been
expressly excluded is not intended to suggest that had they not been excluded
they would have constituted Properties and shall be not used to interpret the
meaning of any word or phrase used in describing the Properties.

TO HAVE AND TO HOLD the Properties unto Grantee, its successors and assigns,
forever.

THIS CONVEYANCE IS MADE WITHOUT ANY WARRANTIES OR REPRESENTATIONS, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE AND GRANTOR EXPRESSLY DISCLAIMS ANY AND ALL
OTHER REPRESENTATIONS AND WARRANTIES. WITHOUT LIMITATION OF THE FOREGOING, THE
PROPERTIES ARE CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY OR REPRESENTATION
WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, RELATING TO TITLE TO THE
PROPERTIES OR RELATING TO THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A
PARTICULAR PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS OR
MERCHANTABILITY OF ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE. WITHOUT
LIMITATION OF THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE
DOCTRINE OF AFTER ACQUIRED TITLE SHALL NOT APPLY TO THIS CONVEYANCE AND THAT THE
GRANTOR SHALL NOT BE ESTOPPED FROM ASSERTING ANY AFTER ACQUIRED RIGHT, TITLE OR
INTEREST. GRANTEE HAS INSPECTED, OR WAIVED ITS RIGHT TO INSPECT, THE PROPERTIES
FOR ALL PURPOSES AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL
CONDITION, BOTH SURFACE AND SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS
SPECIFICALLY RELATED TO THE PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS
SUBSTANCES, SOLID WASTES, ASBESTOS AND OTHER MAN MADE FIBERS, OR NATURALLY
OCCURRING RADIOACTIVE MATERIALS (“NORM”). GRANTEE IS RELYING SOLELY UPON ITS OWN
INSPECTION OF THE PROPERTIES, AND GRANTEE ACCEPTS ALL OF

 

2



--------------------------------------------------------------------------------

THE SAME IN THEIR “AS IS”,” WHERE IS” CONDITION. ALSO WITHOUT LIMITATION OF THE
FOREGOING, GRANTOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER
FURNISHED OR MADE AVAILABLE TO GRANTEE IN CONNECTION WITH THIS CONVEYANCE
INCLUDING, WITHOUT LIMITATION, RELATIVE TO PRICING ASSUMPTIONS, OR QUALITY OR
QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE PROPERTIES OR THE
ABILITY OR POTENTIAL OF THE PROPERTIES TO PRODUCE HYDROCARBONS OR THE
ENVIRONMENTAL CONDITION OF THE PROPERTIES OR ANY OTHER MATTERS CONTAINED IN ANY
MATERIALS FURNISHED OR MADE AVAILABLE TO GRANTEE BY GRANTOR OR BY GRANTOR’S
AGENTS OR REPRESENTATIVES. ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS,
INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY GRANTOR OR
OTHERWISE MADE AVAILABLE OR DISCLOSED TO GRANTEE ARE PROVIDED TO GRANTEE AS A
CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST
GRANTOR AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT GRANTEE’S SOLE RISK
TO THE MAXIMUM EXTENT PERMITTED BY LAW.

This Conveyance is made subject to that certain Agreement of Sale and Purchase
between Grantor and Grantee dated as of May 29, 2009 (the “Purchase Agreement”).
Such Agreement contains certain representations, warranties and agreements
between the parties, some of which may survive the delivery of this Conveyance,
as provided for therein.

Grantor agrees to execute and deliver to Grantee, from time to time, such other
and additional instruments, notices, division orders, transfer orders and other
documents, and to do all such other and further acts and things as may be
necessary to more fully and effectively grant, convey and assign to Grantee the
Properties.

This Conveyance is being executed in several counterparts all of which are
identical except that, to facilitate recordation, certain counterparts hereof
may contain only that portion of Exhibit A which contains specific descriptions
of properties located in the recording jurisdiction in which the particular
counterpart is to be recorded, with other portions of Exhibit A being included
in such counterparts by reference only. All of such counterparts together shall
constitute one and the same instrument.

IN WITNESS WHEREOF this Conveyance has been executed by Grantor on the date of
its acknowledgment effective as to runs of oil and deliveries of gas, and for
all other purposes, as of 7:00 a.m. Central Daylight Time, on May 1, 2009.

 

3